El Juez Asociado 'Se. Wolf,
emitió la opinión del tribunal.
El peticionario en esta causa, Leandro Satiriche, fue acusado ante la Corte de Distrito de Ponce, el 3 de marzo de 1904, del delito de libelo, y celebrado el juicio el 17 de junio fue declarado culpable y condenado á cuatro meses de prisión, y al pago de las costas. Contra esta sentencia el acusado interpuso recurso de apelación para ante el Tribunal Supremo, y en 31 de mayo de 1905 quedó con-firmada en todas sus partes la sentencia dictada por la corte inferior. El día 29 de junio ele 1905 solicitó del *307Iíon. José Tous Soto, Juez de la Corte de Distrito de Ponce, el auto de habeas corpus. Dicho juez puso en libertad provisional al referido preso, bajo fianza, hasta celebrar-se la vista, la que tuvo lugar el día 10 del siguiente mes.de julio. En dicha fecha el juez de distrito á quien se'pre-sentó el citado escrito solicitando el auto de habeas corpus después de consignar los hechos, y exponer detenidamen- ( te la historia de la causa, dictó sentencia redactada eh las siguientes palabras:
“Por tanto la Corte debe declararse, como por la presente se decla-ra, sin jurisdicción para considerar esta petición de habeas corpus, en la cual se sobresee, con las costas de oficio, cancelándose la fian-za prestada por los acusados para permanecer en libertad durante la sustanciación de este auto, y quedando los mismos bajo la cus-todia en que se encontraban al formular esta petición. ’ ’
Contra esta sentencia del Juez de la Corte de Distrito, el peticionario interpuso recurso de apelación para ante es-ta Corte y suplicó al citado juez que fijara la fianza mien-tras se resolviese la apelación, á lo que dicho juez se negó trasmitiendo el asunto al Tribunal Supremo.
La causa de Satiriehe, en sus elementos esenciales es ca-si igual á la de Luis Felipe Dessús, resuelta por esta Corte el día 9 de octubre de 1905, y yo estoy completamente de acuerdo con el dictamen emitido por el juez Sr. MacLeary en dicha causa.
Esta Corte carece de jurisdicción para considerar la presente apelación, la que debe por lo tanto, desestimarse.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Eigueras y MacLeary.